Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered November 12, 1987, convicting him of attempted robbery in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, we find that the prosecutor’s comments during summation were not improper. The statements of a prosecutor during summation must be evaluated in comparison with those remarks made by the defense counsel (see, People v Lafayette, 118 AD2d 593). At bar, in light of the fact that the defense counsel consistently attacked the credibility of the prosecution’s witnesses, we find that the comments made by the prosecutor were not unreasonable and did not deprive the defendant of a fair trial (see, People v Street, 124 AD2d 841; People v Colon, 122 AD2d 151, lv denied 68 NY2d 810).
We have reviewed the defendant’s remaining contentions and find them to be without merit (see, People v Suitte, 90 AD2d 80; People v Notey, 72 AD2d 279). Thompson, J. P., Brown, Lawrence and Rubin, JJ., concur.